Case 8:19-cv-02871-VMC-JSS Document 27 Filed 02/27/20 Page 1 of 5 PageID 89




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  IDELFONSO BOLANO,

              Plaintiff,

  v.                                 Case No. 8:19-cv-2871-T-33JSS

  AUTO SAFE & SOUND, INC.,

            Defendant.
  ______________________________/
                                  ORDER
        This matter is before the Court pursuant to the parties’

  Joint Motion to Approve Settlement (Doc. # 26), filed on

  February 24, 2020. The Court grants the Motion.

  I.    Background

        Plaintiff    Idelfonso    Bolano   filed    this   Fair   Labor

  Standards Act (FLSA) case against his former employer on

  November 20, 2019, alleging violations of the overtime and

  minimum-wage provisions of the FLSA. (Doc. # 1). On December

  2, 2019, the Court issued its FLSA Scheduling Order. (Doc. #

  9). Defendant Auto Safe & Sound, Inc. filed its answer on

  January 6, 2020. (Doc. # 16).

        Pursuant to the FLSA Scheduling Order, Bolano filed his

  Answers to the Court’s Interrogatories on January 14, 2020.

  (Doc. # 17). It appears from the Court-ordered discovery that




                                    1
Case 8:19-cv-02871-VMC-JSS Document 27 Filed 02/27/20 Page 2 of 5 PageID 90




  Bolano primarily takes issue with his last paycheck, issued

  in October 2019. It shows that he worked 40 regular hours

  that week at a rate of $17 per hour, 1.35 overtime hours at

  a rate of $25.50 per hour, but that he also had $892.42 in

  “advances” deducted, along with a $290 “uniform” charge. (Id.

  at 2). He claims that he worked 40 regular hours and 3.04

  overtime hours during that last week for which he was not

  paid.    (Id.   at   3).   He   claims   that   these   deductions   for

  “advances” and “uniforms” illegally reduced his wages below

  the statutory minimum wage and below the applicable overtime

  compensation. (Id. at 2).

        In his Answers, Bolano claimed that he was seeking

  $1,433.40 in total from Auto Safe & Sound, which included

  $680 in back regular wages, $86.70 in overtime compensation,

  $376.70 in liquidated damages, and refund of the $290 uniform

  credit. (Id. at 3). Bolano also disclosed that his attorney

  had billed “6.7 hours at $400” and had incurred $435 in costs.

  (Id.).

        On January 29, 2020, Auto Safe & Sound filed its Verified

  Summary. (Doc. # 18). The Verified Summary contained the

  regular hours worked, regular rate of pay, overtime hours

  worked, overtime rate of pay, regular wages paid, plus any

  bonus or overtime paid, and Bolano’s gross pay for each week


                                      2
Case 8:19-cv-02871-VMC-JSS Document 27 Filed 02/27/20 Page 3 of 5 PageID 91




  that he worked for Auto Safe & Sound between November 2017

  and November 2019. (Id.). As for the last week Bolano worked

  in October 2019, the Verified Summary showed that he was paid

  $714.42 total that week but that $892.42 was taken out in

  “advance deduction (repayment).” (Id. at 7).

        On February 13, 2020, the parties filed a notice of

  settlement. (Doc. # 22). At the Court’s direction, the parties

  now seek approval of the settlement. (Doc. # 26).

  II.   Analysis

        Bolano alleges that Auto Safe & Sound violated the

  overtime     and   minimum-wage       provisions    of   the    FLSA.

  Accordingly, any settlement reached between the parties is

  subject to judicial scrutiny. See Lynn’s Food Stores, Inc. v.

  United States, 679 F.2d 1350, 1353 (11th Cir. 1982). The

  parties have reached a settlement wherein it is agreed that

  Bolano will receive $753.40, which represents $376.70 for

  unpaid wages and $376.70 in liquidated damages. (Doc. # 26-1

  at 1). It has also been agreed that Bolano’s counsel will

  receive $750 in attorney’s fees and $1,185 in costs. (Id.).

        In the Motion, the parties represent that the attorney’s

  fees to be paid to counsel were negotiated separately and

  without regard to the amount to be paid to Bolano for alleged

  FLSA violations. (Doc. # 26 at 1). According to the Motion,


                                    3
Case 8:19-cv-02871-VMC-JSS Document 27 Filed 02/27/20 Page 4 of 5 PageID 92




  Auto Safe & Sound continues to dispute that any of these

  amounts   are   owed,   but   has   entered   into   this   settlement

  agreement because the costs of defending the action exceed

  the amount in controversy. (Id. at 1-2). Auto Safe & Sound

  represents that it has also forgiven amounts that it claims

  Bolano owed. (Id. at 2).

        Pursuant to Bonetti v. Embarq Management Company, 715 F.

  Supp. 2d 1222, 1228 (M.D. Fla. 2009), and other governing

  law, the Court approves the compromise reached by the parties

  in an effort to amicably settle this case. 1 The settlement is

  fair on its face and represents a reasonable compromise of the

  parties’ dispute.

        Accordingly, it is



  1 In Bonetti, the court explained: “if the parties submit
  a proposed FLSA settlement that, (1) constitutes a
  compromise of the plaintiff’s claims; (2) makes a full
  and adequate disclosure of the terms of settlement,
  including the factors and reasons considered in reaching
  same and justifying the compromise of the plaintiff’s
  claims; and (3) represents that the plaintiff’s attorneys’
  fee was agreed upon separately and without regard to the
  amount paid to the plaintiff, then, unless the settlement
  does not appear reasonable on its face or there is reason
  to believe that the plaintiff’s recovery was adversely
  affected by the amount of fees paid to his attorney, the
  Court will approve the settlement without separately
  considering the reasonableness of the fee to be paid to
  plaintiff’s counsel.” 715 F. Supp. 2d at 1228.



                                      4
Case 8:19-cv-02871-VMC-JSS Document 27 Filed 02/27/20 Page 5 of 5 PageID 93




        ORDERED, ADJUDGED, and DECREED that:

  (1)   The parties’ Joint Motion to Approve Settlement (Doc. #

        26) is GRANTED.

  (2)   The   parties’   settlement     is   approved.   This   case   is

        DISMISSED WITH PREJUDICE.

  (3)   The Clerk is directed to CLOSE THE CASE.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

  26th day of February, 2020.




                                    5
